DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/21/2022 is acknowledged.
Accordingly, claims 1-10 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 11-21 are currently under examination.
Claim Objections
Claim 12 is objected to because of the following informalities:  It is suggested to spell out the full name instead of using abbreviation when the term is first recited in a claim.  In the present case, EBV is described in the specification as estimated breeding value, but EBV can also stand for Epstein-Barr virus.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 11, 14, 15, 17 and 20, the word “derived” renders the claim indefinite because the specification does not define what this derivation process encompasses. It is unclear whether it means obtaining a sperm cell and an egg directly from the first embryo, or also encompasses indirectly obtaining a sperm and an egg from an embryo, for example, the latter can be accomplished through conventional mating and obtaining egg and sperm from an adult mammal.  The metes and bounds of the claim cannot be established because the derivation process is not clearly defined in the specification. 
Dependent claims 12, 13, 16, 18, 19 and 21 are rejected for same reason because they depend on the above claims.  
Regarding claim 13, it is unclear whether this further step occurs before or after the derivation step and fertilizing step in claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 11, 12, 14, 15 and 16 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Bangera (US 20140378755, IDS).
Bangera discloses a method of rapid breeding by using male and female gametes directly from animal stem cells (paragraph [0153], lines 1-4).  Bangera discloses embryonic stem cells are initially obtained from bovine embryos (paragraph, [0232], lines 1-5).  Bangera discloses DNA sequencing is used to identify ESC clones with preferred chromosomes have desired characteristics (paragraph [0233], 1-6). Bangera discloses selected ESC clones is differentiated to gametes and mating in vitro, wherein the sperm may derive from the same ESC clone differentiated to an oocyte (paragraph [0234] and [0235]). Since the derivation process is not clearly defined by the specification, the egg and sperm obtained from ESC as described by Bangera meets the limitation of egg and sperm derived from a first embryo.  Therefore, the disclosure from Bangera meets all limitation of claim 11.
Regarding claim 12, since the claim does not specify how the EBV, genotypic value or gamete variance of the first embryo is determined, the selection process disclosed by Bangera, for example, sequencing genomic loci (paragraph[0234]), meets this claim limitation.    
Regarding claim 14, Bangera discloses cells from a progeny is used for additional round of fertilization cycle (paragraph [0236] and [0237]).
Regarding claim 15, Bangera discloses sperms and eggs are derived from ESC from the first embryo (paragraph [0234] and [0235]).
Regarding claim 16, Bangera discloses that the mammal is cattle (paragraph [0231]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera, in view of Wiles (WO 2005/020678, IDS).
The teaching from Bangera is discussed above. 
However, Bangera does not teach the first embryo and the second embryo are siblings or share a common ancestor within the last five generations.
Wiles teach a method of generating genetically stabilized non-human animal inbred strains by 1st establishing a foundation colony, cryopreserved the stock of embryos with pedigree tracking. At appropriate intervals, a pair of brother sister embryos (sibling) derived from a single brother-sister pair are selected from the animals produced and used as a new founder pair to re-establish the foundation stock. Wiles teach practice of this method makes it possible to maintain an inbred strain with limited genetic drift without affecting the inbred status of the strain, wherein the inbred animals that are truly uniform with well-defined genotypes over extended period of time will be available (page , 4th paragraph, and claim 1).
It would have been obvious to an ordinary skilled in the art to choose mating of sibling pairs of in the rapid breeding method taught by Bangera in view of teaching from Wiles. The ordinary skilled in the art would be motivated to use a brother sister pair in the rapid breeding method for maintaining genetic stability when obtaining an inbred strain.  The ordinary skilled in the art would have reasonable expectation of success to obtain an egg and a sperm from sibling pair embryos and fertilizing them in vitro to obtain an offspring following combined teaching from Bangera and Wiles. Therefore, the claimed invention of claim 17 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 19, since the claim does not specify how the EBV, genotypic value or gamete variance of the first embryo is determined, the selection process disclosed by Bangera, for example, sequencing genomic loci (paragraph [0234]), meets this claim limitation.    
Regarding claim 20, Bangera discloses sperms and eggs are derived from ESC from the first embryo (paragraph [0234] and [0235]).
Regarding claim 21, Bangera discloses that the mammal is cattle (paragraph [0231]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera, in view of Hayashi et al (IDS)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera and Wiles, as applied to claims 17, 19-21 above, and further in view of Hayashi et al (IDS).
The teaching from Bangera and Wiles has been discussed above. Bangera further teaches removing one or more cells from embryo for genetic analysis of desired traits, wherein DNA and RNA may be extracted from said cells and while maintaining the viability of the progeny (page 11, paragraph [0121]-[0123]).  Bangera teaches the breeding method may be accomplished using animal stem cells, which includes both ESC and induced pluripotent stem cell from somatic cell (paragraph [0157] and [0166]).  
However, neither reference teaches extracting DNA from specific cell type amniocytes or fibroblasts from the first embryo or second embryo while maintaining the viability of the embryo.  
Hayashi et al. teach and demonstrate the generation of primordial germ-like cells (PGCLCs) in mice with robust capacity for spermatogenesis from both embryonic stem cell and induced pluripotent stem cells (iPSC) through epiblast-like cells (EPiLCs, precursor of aminocytes) (see abstract, Figure 8 and legend).  
It would have been obvious to an ordinary skilled in the art that gametes (eggs and sperms) may be obtained from both ESC and iPSC based on the combined teaching from Bangera and Hayashi. The ordinary skilled in the art intending to determine a predefined genotypic characteristic of an offspring would extracting DNA from cells derived from embryos that would be used to generating gametes prior to the induction of differentiation. The ordinary skilled in the art would be motivated to isolating fibroblast or aminocytes from the embryo for such analysis because fibroblast and aminocytes have been shown in prior art to be able generate iPSC for subsequent differentiation into gametes.  Therefore, the claimed invention of claims 13 and 18 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636